El Juez Asociado SR. Wole,
emitió la opinión del tribunal.
Anastasia Buitrón Sánchez y otros otorgaron escritura pública ante el notario Salvador Suau Oarbonell por virtud de la cual traspasaron a Joaquín Matienzo, demandante en esta acción, su título sobre la finca que á continuación se describe como sigue:
• . “Finca.rústica radicada en el barrio de Sabana Abajo del término municipal de Carolina compuesta de ciento sesenta y tres cuerdas de terreno más o menos, colindando al Norte con la hacienda anti-guamente conocida por ‘La Providencia,’ hoy Juan Cancio Varcárcel; al ,Este con finca de Don Justo Rivera y Manuel Antonio Barrióla, Isaías Andino, Martín González y Bernabé Isaac; al Sud. con un camino vecinal que la separa de terrenos de Genaro Yizcarrondo y Juan Cancio Yarcárcel, y al Oeste con la quebrada ‘San Antón’ que la separa de la finca ‘Campo-Rico.’ ”
Sostiene el demandante que ésta era la misma propiedad que adquirió Miguel Sánchez, causante de los vendedores del demandante en el año 1827, cuya descripción es la siguiente:
*271“Un pedazo de terreno radicado ,en el barrio de ‘San Antón/ partido de Trujillo, bajo los puntos y guarda-rayas. siguientes: De una ceiba o molinillo punto dividente con Daniel Goyley y con rumbo hacia el Norte hasta un jobo punto dividente de Fernando Alvarez y los herederos de Manuela Allende y de este punto con rumbo hacia el Este, cuarta al Sudeste con un granadillo punto dividente con dichos herederos de Allende y Doña Teresa Marcó, y de este punto con el rumbo al Sudeste, cuarta al Sud hasta una estaca de molinillo, punto dividente de dicha Marcó y José Antonio del Castillo y de éste con el rumbo Sud cuarta, al Oeste, lindando con Daniel Goyley hasta el punto de molinillo a ceibillo donde se comenzó.”
Ahora bien, aunque estas dos descripciones son entera-mente distintas, como los vendedores del. demandante alegan que ellos eran los herederos de Miguel Sánchez, el registrador de la propiedad inscribió la escritura aparentemente como una descripción más moderna de la finca poseída por Miguel Sánchez, pero hizo .constar .en la inscripción que la nueva descripción no estaba identificada con el título original. El demandante estableció una acción contra los demandados ale-gando que éstos estaban ilegalmente en posesión de una parte de las 163 cuerdas descritas primeramente. Los demandados no han discutido formalmente el hecho de que ellos estaban en posesión de terrenos comprendidos en la descripción hecha hasta ahora en primer término, pero alegan que el deman-dante no identificó, ni podía identificar dicha primera descrip-ción con la finca adquirida por Miguel Sánchez en el año 1827. Oreemos que la demanda en este caso es deféctuosa por varias razones que más adelante discutiremos, pero pa-rece más conveniente para los fines de 'esta apelación consi-derar primero los errores cometidos durante la celebración del juicio de este caso respecto a la tentativa en identificar lá finca.
TJno de los primeros motivos de discusión fué que los terrenos de Miguel Sánchez parecen .estar situados en el barrio de San Antón, mientras que los de los demandados .se encuentran todos en el barrio de Sabana Abajo. N .
*272Al tratar de profear el demandante qne los barrios eran los mismos, o por lo menos qne la finca poseída por los deman-dados era la misma qne los terrenos qne alegaba poseer Mignel Sánchez, o qne en parte era así, solicitó qne se tomara declaración; a nn anciano llamado Gumersindo Andino, con-viniéndose, por'tanto por las partes en qne el juez, el abogado del demandante y ¿1 de los demandados se trasladaran a Trujillo a tomar declaración a dicho Andino, qne era nn hombre de edad muy avanzada.. También se convino expresamente que el abogado del demandante llevaría a dicho lugar en su automóvil al abogado' de los demandados. De conformidad con esto el abogado' del demandante finé a la casa del' abogado del demandado^ donde5 fue informado5 por la esposa de este último que- su esposo ya había salido. Sucedió qne la esposa del abogado del demandado quiso* decir que el' marido había salido para, el pnebloi El juez y el.abogado- procedieron a tomar declaración, a Gumersindo Andino- sin la asistencia del abogado de los demandados. NA solamente; recibió el- juez la declaración de Andino sin la. intervención, de- los- demandados sino qne oyó y aceptó la declaración de' oteo* anciano llamado Anselmo Eebes. El abogado* de los demandados debidamente formuló objeción y excepción en. cuanto a. esta, forma* de-tomar la declaración sin. su intervención, conformándose l<a, corte con ofrecer al abogado- de los demandados concederle la opor-tunidad de repreguntar a los testigos si así lo deseaba-.
Creemos que la corte cometió un error al proceder a oir la declaración sin la intervención de los demandados. Nose niega que el convenio era. que el- abogado del demandante iría a buscar el’ abogado de los demandados' y hasta tanto-alguna falta que no aparece en este caso pudiera atribuir a este último, la corte carecía de facultad para tomar las decla-raciones de los referidos testigos. Aun cuando hubiera ha-bido alguna duda acerca del cumplimiento del abogado de los demandados con los términos del convenio todavía así creemos que hubiera sido un abuso de discreción el no abrir el juicio de nuevo a solicitud'del" abogado de los demandados. *273para permitirle ver y oir la declaración del testigo. La corte carecía en absoluto de facultad para oir la declaración del otro testigo. Todo fué irregular. Los demandados tienen un derecho verdadero a estar presentes en todos y cada uno. de los períodos del juicio a menos que renuncien tal derecho, en alguna forma, lo cual no se demostró en este caso.
En su alegato el 'apelado expresa que la cuestión relativa' a la identificación de los barrios no tenía importancia puesto que ya había sido probado el título. Creemos que era una-cuestión muy esencial e importante en este caso acreditar la identidad de estos dos barrios. El demandante evidente-mente asi do creyó puesto que hizo el convenio especial para tomar la declaración. En todo aquello en que podía darse crédito a la declaración de estos dos ancianos dicha, declara-ción tendía a mostrar en forma más o - menos vaga, que la finca de Miguel Sánchez estaba radicada en cierto sitio alre-dedor, cerca o dentro de los mismos linderos donde se encuen-tran los terrenos que poseen los demandados en este pleito. Por este solo fundamento el caso tendría que ser revocado.
La prueba principal para acreditar el título del deman-dante fué la manifestación hecha por el agrimensor Castro. Dijo éste sustancialmente que dada la antigua descripción de 1827, fué a cierto lugar que se describe en una forma más o menos vaga, donde acompañado de Anastasia Buitrón, Gu-mersindo Andino y quizás de algunos otros hombres de edad procedió a poner banderolas y medir la finca descrita en la escritura de 1827. No'citó a ninguno de los vecinos ni soli--citó ningún dato de los demandados en posesión de la finca-sino que aparece que solamente confió en la manifestación que le hizo Anastasia Buitrón y otros testigos, sin que resulte probado en forma alguna el origen del conocimiento que éstos tenían. Hizo su plano a principios de diciembre, 1910, ha-biéndose otorgado la escritura, de Anastasia Buitrón Sánchez y otros a favor del demandante en 27 de diciembre de 1910.. *274Al ser presentado como prueba el plano así preparado los demandados formularon objeción fundándose en que la finca descrita radicaba en nn barrio distinto, y la corte admitió dicbo plano basándose >eñ la teoría de baber sido descrita la finca por el demandante como la misma que aparecía en las dos descripciones. Esto tuvo lugar al empezar el juicio y antes de que se hubiera tratado de identificar la finca en otra forma que no fuera por las manifestaciones becbas por el .agrimensor. El proceder de la corte fue erróneo.
Aun en el supuesto de que la corte admitía, el plano pro-visionalmente como hizo con la escritura, con el objeto de hacer luego la identificación, aun así creemos que el plano no tenía lógicamente ninguna fuerza probatoria. El agrimensor manifestó que él confió en los informes suministrados por Anastasia Buitrón y Gumersindo Andino. El origen del .conocimiento que tenía cualquiera de estos testigos no quedó demostrado satisfactoriamente. Consta que Anastasia Bui-trón está muerta, pero no' se ha mostrado el origen de su información; y en cuanto a Gumersindo Andino, al pregun-társele acerca del mismo, dijo que él no ayudó al agrimensor a marcar las colindancias. No se observó nada del procedi-miento ordinario respecto a citación de colindantes o posee-dores. En vista de estas circunstancias creemos que jamás ■se probó que el plano fuera suficiente con el objeto de probar. «1 título del demandante.
Considerando el título en conjunto encontramos una falta completa de identificación en las dos fincas. Los demandados en verdad admiten que Anastasia Buitrón poseía siete u ocho cuerdas cerca de ellos, pero con excepción de esta admisión ilq existe prueba satisfactoria que identifique la finca de Miguel Sánchez con la finca que hoy poseen los demandados. Aun apreciando las declaraciones de Gumersindo Andino y ■de. Febes tal como constan en los autos, estamos convencidos <de que merecen muy poco crédito. En una acción reivindica-*275toriá en que la cuestión es la identidad de una finca, corres-ponde claramente al demandante probar cada una de las medidas adoptadas en su' caso. En este caso era la identidad de la finca. Gumersindo Andino declaró vagamente haber vivido Miguel Sánchez en la finca y dijo que.‘su finca colin-daba con dos de los colindantes descritos en la escritura original, y luego habló confusamente acerca del barrio donde está situada su finca. Pudo haber sido de una edad, según su declaración, entre ochenta y cien años y pico. La decla-ración de Pebes no es más satisfactoria. No estamos con-vencidos de modo alguno de que una finca que se describe como situada en San Antón está radicada en Sabana Abajo.
Uno pensaría que si se tratara de la identidad de los dos barrios el demandante trataría de algún modo de fijar su situación según los registros públicos. Aun suponiendo que la descripción contenida en la escritura original fuera inter-pretada libremente en lo que respecta al nombre del barrio, el demandante, sin embargo, estaba obligado por ella a falta de la debida explicación del supuesto error. De un examen ligero de la escritura original se verán los nombres de muchos vecinos. No existe nada en los autos que muestre qué se hicieron éstos o quién posee los terrenos que ellos poseían. El agrimensor primero y luego el demandante debieron haber tratado de escudriñar la historia de estos vecinos, pues des-pués de tantos años los árboles descritos en la escritura original pueden haber desaparecido desde hace mucho tiempo..
Comparando las dos descripciones no existe en absoluto semejanza alguna entre ellas. La segunda descripción se refiere a dos colindancias naturales, un camino vecinal y una quebrada. No consta nada en los autos que muestre cómo surgió una quebrada en el Oeste o un camino vecinal en el Sur de la finca descrita originalmente. Además, algunos de los demandados que fueron llamados como testigos por el demandante prestaron declaración describiendo en forma más o menos precisa el origen de sus títulos. Cuando uno de *276estos, trató de explicar si Sabana Abajo siempre fué conocida por San Antón se formuló objeción basada en el becho de que el objeto del caso es probar cómo era conocido el barrio en el año 1827. La forma en qne se trató de identificar la finca casi baria esencial y pertinente cualquier historia anterior de estos dos barrios. La corte cometió error al excluir esta declaración. La prueba de los demandados tendía a acredi-tar el verdadero origen de sus títulos aun cuando dicha prueba hubiera sido necesaria por su parte.
Existen otros errores que han sido alegados en este caso que'no creemos necesario discutir con excepción de la alega-ción de ser defectuosa la demanda. La demanda comprendió a todos los demandados si bien cada uno de los mismos es dueño y posee título por separado de su finca. La suma total de los terrenos poseídos por los demandados, reclama-dos en este pleito, es menor en treinta cuerdas o más a las 163 que se reclaman en la demanda.
En la demanda no se trató de describir o precisar las parcelas particulares de terreno reclamadas o poseídas por los demandados. Esto pudo no haber sido importante des-pués del juicio si el demandante hubiera alcanzado éxito en identificar la finca porque los demandados no levantaron tal cuestión y podría considerarse que la omisión en hacer una alegación específica quedó subsanada por la prueba, pero creemos que el mismo defecto que hay en todo el caso existe en la demanda. Si el demandante se basaba en la identidad de estas dos descripciones debió haberse tratado de alegar algo más específico en la demanda que el hecho de decir sen-cillamente en ella que la segunda descripción- corresponde a la misma propiedad que la primera. En vista de todas estas circunstancias creemos que la corte cometió error al dictar sentencia en favor del demandante y que debió haberse dic-tado una sentencia a favor de los demandados, debiendo por tanto revocarse la sentencia apelada y dictarse otra por este tribunal declarando sin lugar la demanda, y sin lugar también *277la contrademanda, con costas y honorarios de abogado a favor de los demandados, enya cuantía fijará la corte inferior.

Revocada la sentencia apelada y dictada otra declarando sin lugar la demanda y sin hi-gar también la contra demanda, con costas y honorarios de abogado a favor de los de-mandados.

Jneces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y HutcMson.